Citation Nr: 1222153	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of wounds to the right hand.

2.  Entitlement to service connection for residuals of wounds to the left hand.

3.  Entitlement to service connection for residuals of wounds to the right leg.

4.  Entitlement to service connection for residuals of wounds to the left leg.

5.  Entitlement to service connection for degenerative arthritis of the back, claimed as residuals of a back injury. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1949 to January 1954 and from January 1968 to June 1968. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002). 

The Veteran testified in support of this claim during a hearing held before the undersigned Veterans Law Judge at the RO in June 2010.  In August 2010, the Board remanded these claims to the RO for additional action.  

In its August 2010 Remand, the Board referred to the RO a raised claim to "reopen a 30 percent allowance for a back disability."  The Board explained that, in March 2004, the Veteran raised such a claim by submitting the last page of a May 1985 statement of the case, which reflected that he had been rated as 30 percent disabled (disability not identified) and was being denied entitlement to nonservice-connected pension benefits.  Thereafter, on multiple occasions, the Veteran submitted written statements requesting reinstatement of the 30 percent disability rating for a service-connected disability.  The RO still has not acted in response, including by adjudicating the raised claim.  The Board thus again refers this claim to the RO for appropriate action.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claims on appeal.

The claims of entitlement to service connection for residuals of wounds to the left leg and entitlement to service connection for degenerative arthritis of the back, claimed as residuals of a back injury, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not currently have residuals of wounds to the left hand.

2.  Residuals of wounds to the right hand are related to the Veteran's active service.

3.  Residuals of wounds to the right leg are related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Residuals of wounds to the left hand were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Residuals of wounds to the right hand were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  Residuals of wounds to the right leg were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

 Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided VCAA notice by letters dated in October 2006, January 2007, April 2007, August 2010, April 2011, May 2011, February 2012 and April 2012.  The content of these notice letters complies with regulations case law, noted above.  The RO notified the Veteran of the evidence needed to substantiate those claims, notified him of VA's duty to assist and indicated that it was developing his claims. The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's received all pertinent evidence.  



In the previously noted letters and February and April 2012 Formal Findings of Unavailability, the RO informed the Veteran that due to a fire that occurred at the National Personnel Records Center (NPRC), a government records storage facility located in St. Louis, Missouri, it had unsuccessfully attempted to obtain a complete copy of his service treatment records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  The RO identified alternative evidence the Veteran could submit instead of service treatment records to establish service incurrence.  The RO also informed the Veteran that it had unsuccessfully attempted to obtain medical records from the Social Security Administration (SSA) and the VA Medical Center in Cincinnati, Ohio.     

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after initially deciding the Veteran's claims.  They are thus untimely.  The RO cured this timing defect by readjudicating the Veteran's claims in a supplemental statement of the case issued in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO tried to obtain all evidence the Veteran identified as being pertinent to his claims, including service treatment records dated in May 1953, post-service treatment records dated in the 1950s from the VA Medical Center in Cincinnati, Ohio, and medical records on which SSA relied in 1990, by contacting the service department, NPRC, the Cincinnati, Ohio VA Medical Center and SSA and searching for records through the VA's computerized record system.  As previously indicated its actions  were unsuccessful.   

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened duty for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  

The RO was unable to reconstruct the Veteran's service treatment records, but the Veteran submitted alternative evidence  to substitute for his destroyed service treatment records.  As noted below, the Board relies upon this alternative evidence to decide the Veteran's claims.    

The RO also assisted the Veteran by affording him a VA examination, during which an examiner addressed the presence and etiology of the claimed disabilities of the hands and right leg.  The RO also afforded the Veteran a hearing, during which he testified about the claimed disabilities.

Analysis

The Veteran seeks a grant of service connection for residuals of wounds to his hands and left leg.  According to written statements he and his representative submitted in July 2005, August 2006, June 2008, July 2008, June 2010, May 2011 and February 2012, the Veteran's hearing testimony, presented in June 2010, and medical histories the Veteran reported during VA examinations, the Veteran sustained these wounds in Korea in May 1953 during the Korean War, when returning from enemy lines, the jeep in which he was driving either overturned or was blown off the road due to artillery and mortar fire.  Allegedly at that time he was serving with Company F, 223rd Infantry Regiment, 40th Infantry Division.  

The Veteran initially contended that while ice skating in 1956 he fractured his right leg.  He later contended that that fracture was the second he experienced, the first occurring during the May 1953 jeep accident.  In either case he alleges that in  1956, while not on active duty, at Mountain Home, Tennessee, he underwent an operation, during which physicians inserted a locus nail or pin and part of his right hip bone into his right leg.  The Veteran asserts that in 1959, a doctor at the VA Medical Center in Cincinnati, Ohio removed the nail, which resulted in the Veteran having a shorter right leg by three-quarters of an inch.  Allegedly, these leg problems necessitated the Veteran's discharge from service.  

The Veteran asserts that, post-surgery, VA doctors initially issued the Veteran a built-up shoe to compensate for the leg length discrepancy, but later discontinued that service, causing him to develop back problems.  He reports that he later underwent employment physicals, but did not again seek treatment for any of the claimed disabilities until 1985.   

These assertions, considered in conjunction with all other evidence the Veteran has submitted in this case, discussed below, support granting the claims for service connection for residuals of wounds to the right hand and right leg, but not the left hand.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).     

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including arthritis, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  



In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

A.  Hands

Post-service medical documents of record include VA and private treatment records and VA examination reports.  An August 2010 note confirms that the Veteran currently has a right hand disorder.  None of these medical documents show that the Veteran currently has a left hand disorder.  The question is thus whether the right hand disorder is etiologically related to the Veteran's active service, including the alleged jeep accident.    

As previously indicated, the Veteran's service treatment records from May 1953 are unavailable, having been destroyed in a fire.  Of record, however, are other documents substantiating the Veteran's assertion that, during that month, he sustained wounds, including to his hands, in a jeep accident.  These documents include: (1) Information from the Office of the Surgeon General, Department of the Army, which establishes that, as alleged, in May 1953, the Veteran was involved in a jeep accident (vehicle ran off roadway), during which he sustained wounds, including an abrasion to the hand (side not specified); (2) a written statement of D.H., a retired U.S. Army Colonel, signed in January 1976, which establishes that, in May 1953 at the 2nd Battalion, 223rd Infantry Aid Station, he witnessed the Veteran receiving treatment for, in part, wounds to the hands reportedly due to a jeep accident; (3) part of an ABCMR Memorandum of Consideration, which identifies a medical record showing that the Veteran was treated for abrasions of, in part, his hand (side not specified) after his jeep overturned; and (4) the actual record, dated May 31, 1953, confirming the accident and resulting wounds and indicating that they were cleaned and dressed. 

Collectively this evidence establishes that the Veteran injured his right hand during service in the manner alleged.  The reported accident and consequent wounds are consistent with the circumstances, conditions or hardships of the Veteran's service in Korean during the Korean War.  

A VA examiner who evaluated the Veteran in August 2010 addressed the etiology of the Veteran's right hand disorder.  The examiner noted the 1953 jeep accident and then discussed the Veteran's right hand disorder, characterized as degenerative changes at the distal interphalangeal joint of the right long finger, slight radial deviation of the distal phalanx, and scars on fingers three through five.  He then specifically related the two with reasonable medical certainty.     

The residuals of wounds to the right hand are related to the Veteran's active service, or more specifically, to his May 1953 jeep accident.  In light of this finding, the Board concludes that such residuals were incurred in active service.  

The Veteran's assertions represent the only evidence of record diagnosing a left hand disorder.  However, because the Veteran has no special training in medicine, he is not competent to diagnose a medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable conditions or symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

In the absence of competent evidence establishing that the Veteran currently has a left hand disorder, the Board concludes that such disorder was not incurred in or aggravated by service.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence supporting the claim for service connection for residuals of wounds to the left hand is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.

B.  Right Leg

Post-service medical documents, including VA and private treatment records dated since 2005 and reports of VA examinations conducted in September 2007 and August 2010, confirm that the Veteran has a right leg disorder, variously diagnosed, including as scars on the right lower leg and foot with residual sensory loss, a fracture deformity of the distal third of the right lower tibia, shortening of the right lower extremity and neuropathy.  Again, the question is whether this disorder is etiologically related to the Veteran's active service, including the jeep accident.    

During both periods of active service, the Veteran reported or received treatment for leg complaints.  According to the information from the Office of the Surgeon General, as a result of the May 1953 jeep accident, the Veteran sustained an abrasion to his knee (side not specified).  According to the written statement of D.H., at the aid station in May 1953, the Veteran received treatment for wounds to the legs.  According to the partially obscured service treatment record dated May 31, 1953, such treatment involved cleaning and dressing abrasions to, in part, the right knee.  According to Physical Findings dated June 1968, a medical professional advised following the Veteran for, in part, leg trouble.  Seven days later, he was discharged from his second period of active service.

As previously indicated, the Veteran's statements conflict regarding the date or dates on which the Veteran fractured his right fibia-tibula.  Initially the Veteran reported that he fractured his right leg in 1956, while ice skating.  Subsequently, he reported that he fractured his right leg twice, once during the May 1953 in-service jeep accident and again in 1956, while not on active duty.  There is no evidence confirming a May 1953 fracture, but the June 1968 Physical Findings support the Veteran's assertions regarding the 1956 fracture and consequent surgery.  That surgery, which occurred prior to his second period of active duty, would certainly prompt future medical professionals to monitor the Veteran's right leg symptoms.  

After discharge from active service, including during treatment since 1985 and during VA examinations conducted in September 2007 and August 2010, the Veteran received medical care for right leg complaints.  Medical professionals noted or diagnosed various right leg abnormalities, some of which they attributed to the May 1953 jeep accident, others of which they attributed to the fracture and/or 1956 surgery or, in the case of the neuropathy, the Veteran's diabetes.  

In a report of the August 2010 VA examination, the examiner noted scarring on the Veteran's right lower leg and foot, not on his right knee, with sensory loss secondary to the 1956 surgery.   He also noted a healed fracture deformity.  He related these abnormalities to the fracture the Veteran reported as having first occurred in May 1953 and the 1956 surgery.  

Other than the Veteran's conflicting statements, there is no evidence of a 1953 fracture.  There is also no evidence that the Veteran currently has residuals of the May 1953 abrasions, which the record substantiates as having occurred secondary to the jeep accident.  The Board nonetheless finds that the information of record, scant due to no fault of the Veteran, collectively supports his claim with application of the benefit-of-the-doubt doctrine.  This information confirms a 1956 fracture and surgery, the Veteran's subsequent January 1968 entrance into his second period of service, and his June 1968 separation therefrom, six days after a medical professional profiled him for leg problems.  While these symptoms did not hinder the Veteran from rejoining service for a second period, they later worsened to such an extent to cause his discharge from active service. 

The Board finds that residuals of wounds to the right leg are related to the Veteran's active service and the claim will be granted.  


ORDER

Service connection for residuals of wounds to the left hand is denied.

Service connection for residuals of wounds to the right hand is granted.

Service connection for residuals of wounds to the right leg is granted.


REMAND

Prior to adjudicating the claims of entitlement to service connection for residuals of wounds to the left leg and entitlement to service connection for degenerative arthritis of the back, claimed as residuals of a back injury, additional development is necessary.  See 38 C.F.R. § 19.9 (2011).

The RO assisted the Veteran by affording him a VA examination in support of his claim for service connection for residuals of a back injury.  The report of that examination is inadequate to decide this claim.  

The VA examiner focused solely on the Veteran's lumbar spine and ruled out a relationship between the Veteran's current lumbar spine disorder and active service on the basis that there was nothing to date back to military service.  The examiner did not consider: (1) an in-service x-ray report of the Veteran's thoracic spine, dated June 1951, which shows slipping of the spurs of the bodies of all thoracic vertebrae; (2) service treatment records dated June 1968, confirming back problems; (3)  the Veteran's reports of lay-observable in-service and post-service back symptoms; and (4) VA treatment records dated in the 1990s, years prior to the filing of this claim, which include the Veteran's reports of an in-service back injury occurring in Korea.   

An examination is also needed in support of the Veteran's claim for service connection for residuals of wounds to the left leg.  Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

During the August 2010 VA examination, the examiner did not discuss the Veteran's left leg despite the fact that service treatment records show wounds to that leg and post-service treatment records include left leg findings.  Such discussion is necessary given that the Veteran alleges that he has experienced left leg symptoms since the May 1953 jeep accident.  




The Board REMANDS these claims for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence that is not presently in the claims folder pertaining to his claims for service connection for a back disorder and residuals of wounds to the left leg.  Provide the Veteran with appropriate releases of information to obtain any evidence cited, and advise the Veteran he may submit such evidence on his own. 

2.  Afford the Veteran a VA examination of his left leg and lumbar and thoracic spine, to be conducted by an appropriately qualified physician.  The following considerations will govern the examination:

The claims folder will be reviewed by the examiner in conjunction with the examination. Although the examiner must review the claims folder, his or her attention is called to the following:

* An in-service x-ray report of the Veteran's thoracic spine, dated June 1951, which shows slipping of the spurs of the bodies of all thoracic vertebrae;

* Service treatment records dated June 1968, confirming back problems; 

* The Veteran's reports of lay-observable in-service and post-service back symptoms, and;

* VA treatment records dated in the 1990s, years prior to the filing of this claim, which include the Veteran's reports of an in-service back injury occurring in Korea.   

The examiner will be and is here advised that the Veteran is competent to describe the symptoms he has experienced or is experiencing and that any medical opinion provided should contemplate these reported symptoms.  

The examiner must perform all indicated studies necessary to support his opinions. 

* Record in detail the Veteran's history of injuries to the left leg and lumbar and thoracic spine and associated symptoms;

* Assuming the credibility of the Veteran's description of injuries and symptoms, opine whether any left leg or lumbar or thoracic spine disorder is related to the Veteran's active service (either period), including documented in-service thoracic spine and other back abnormalities and/or any reported back injuries and symptoms;  

* If not, opine whether the Veteran's back disorder (thoracic or lumbar) preexisted his second period of active service and increased in severity therein;  

* Provide detailed rationale, with specific references to the record, for all opinions expressed; and  

* If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction. 

4.  Readjudicate the claims based on all of the evidence of record. 

* If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  This document must list the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of the appeal. Allow an appropriate period of time for a response.

5.  Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.



The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


